DETAILED ACTION
This action is in response to the request for continued examination filed on January 21, 2022. This action is made non-final.
Claims 1-7, 9-27, 30-37 are pending. Claims 8 and 28-29 have been previously cancelled. Claims 35-37 are newly added. Claims 1, 13, 17, and 24 have been amended. Claims 1, 17, and 24 are independent claims.
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of the new grounds of rejection.

Examiner Note
Applicant is advised that should claims 1-4, 6, 7, and 10 be found allowable, claims 17-23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 10-15, 17-27, 30-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birch et al. (USPPN: 2012/0109755; hereinafter Birch) in further view of Dhruv et al. (USPPN: 2012/0197419; hereinafter Dhruv).
	As to claim 1, Birch teaches A method (e.g., see abstract) comprising: 
	receiving a request associated with an output device, wherein the request indicates content (e.g., [0035], [0044], [0045] teaching receiving a request by an electronic device (i.e., output device) for content); 
	sending, to the output device, a set of time-based metadata associated with a timeline of events in the content, wherein a start time associated with the output of the content facilitates synchronization of the time-based metadata with the timeline of events in the content, and wherein the set of time-based metadata indicates an available time slot during the output of the content (e.g., see [0059], [0061]-[0063], [0071], [0072], [0096], [0097], [0118] teaching sending the content stream with embedded data including time-based data associated with the timeline of the content stream wherein the output of data of a content stream facilitates synchronization of the time-based data and the content stream and the time-based data indicates available time slots during the output of the content stream); and 
	sending, to the output device, an indication of a content resource that facilitates access to supplemental content for output at the available time slot, wherein the supplemental content is selected based on data indicating one or more parameters for outputting the supplemental content (e.g. see [0040], [0057], [0071], [0098], [0118] teaching the content stream sent to the electronic device further contains data that facilitates access to targeted advertisements at the available time slot, wherein the targeted advertisements are based on profile data (i.e., data indicating one or more parameters for outputting the supplemental content)). 
	While Birch teaches sending data that facilitates access to targeted advertisements, should the recited portions upon which the examiner relied not provide sufficient support, additionally cited Dhruv is hereby incorporated.
	In the same field of endeavor of devices for playing media content, Dhruv sending, to the output device, an indication of a content resource that facilitates access to supplemental content for output at the available time slot, wherein the supplemental content is selected based on data indicating one or more parameters for outputting the supplemental content (e.g., see [0027], [0029], [0031], [0048], [0049] teaching sending, to the media play, a media manifest including tags for performing various actions including accessing advertisement content). Accordingly, it would have been obvious to modify Birch in view of Dhruv in order to control or guide the conduct of a media player in order to support advertising content (e.g., see [0004] of Dhruv).

	As to claim 2, the rejection of claim 1 is incorporated. Birch further teaches wherein receiving the request for the content comprises determining the content based on an identifier, wherein the identifier is embedded within the content or received from a source of the content (e.g., see [0064] wherein the content is determined based on an identifier embedded within the content).  

	As to claim 3, the rejection of claim 2 is incorporated. Birch further teaches wherein the identifier embedded within the content corresponds to a channel identifier, and wherein determining the content comprises determining a broadcast schedule for a channel associated with the channel identifier (e.g., see [0035], [0045], [0060], [0064], [0105] wherein the content identifier includes a channel and determining the content includes determining the channel and broadcast schedule).  

	As to claim 4, the rejection of claim 1 is incorporated. Birch further teaches wherein receiving the request for the content comprises: recognizing content of the content, and determining an identifier of the content based on a fingerprint of the recognized content (See 112 rejection above. e.g., see [0061]-[0062] teaching recognizing data associated with the content, wherein the content may be identified using encrypted or unencrypted data).

	As to claim 5, the rejection of claim 1 is incorporated. Birch further teaches wherein receiving the request for the content comprises determining a media identifier of a content asset and an airing of the content asset on a distribution medium (e.g., see [0035], [0045], [0060], [0064], [0105] teaching identifying the content stream includes identifying the content owner and/or content provider).

	As to claim 6, the rejection of claim 1 is incorporated. Birch further teaches wherein the set of time-based metadata comprises a start time of the available time slot, an end time of the available time slot, and a duration of the available time slot (e.g., see [0071], [0118] wherein the time-based metadata includes a start, end, and duration time).  

	As to claim 7, the rejection of claim 1 is incorporated. Birch-Dhruv further teaches further comprising causing the output device to: send a request for one or more tags that are specific to the available time slot; access a remote source to request the supplemental content using the one or more tags; and output, during the available time slot, at least a portion of the supplemental content (e.g., see [0006]-[0008] of Dhruv teaching requesting the media manifest and its associated tags for particular actions, including providing advertisement content, at particular playback times and outputting the advertisement content. See also [0040], [0057], [0071], [0098], [0118] of Birch teaching the content stream sent to the electronic device further contains data that facilitates access to targeted advertisements at the available time slot and outputting the targeted advertisement). 

	As to claim 10, the rejection of claim 1 is incorporated. Birch-Dhruv further teaches wherein sending the indication of the content resource comprises sending, to the output device, an indication to retrieve at least one supplemental content item from a remote source (e.g., see [0006]-[0008] of Dhruv wherein the received media manifest includes actions for accessing supplemental content from a remote source. See also [0040], [0057], [0071], [0098], [0118] of Birch wherein the received content further contains data that facilitates access to targeted advertisements from remote sources).  

	As to claim 11, the rejection of claim 1 is incorporated. Birch further teaches wherein the supplemental content is further based on a profile associated with a user of the output device (e.g., see [0055], [0056] wherein the advertisement content is based on a profile associated with a user of the electronic device).  

	As to claim 12, the rejection of claim 11 is incorporated. Birch further teaches further comprising causing the output device to communicate the profile associated with the user of the output device to a network service configured to select the supplemental content (e.g., see [0056], [0057] wherein the electronic device communicates the profile to a centralized management system for selecting the targeted advertisement).  

	As to claim 13, the rejection of claim 12 is incorporated. Birch-Dhruv further teaches further comprising selecting, based on data from the network service, the indication, and sending the indication to the output device to cause the output device to access an advertisement from an advertisement service associated with an advertiser (e.g., see [0006]-[0008], [0027], [0036], [0047]-[0049] of Dhruv teaching selecting the media manifest including the tags based on data from a network service, wherein the tags perform actions including playing an advertisement. See also [0040], [0053], [0057], [0071], [0098], [0118] of Birch wherein the received content further contains data that facilitates access to targeted advertisements from advertisers.  

	As to claim 14, the rejection of claim 11 is incorporated. Dhruv further teaches wherein the profile is based at least in part on at least one of content that the user previously viewed or content that has previously been viewed on the output device (e.g., see [0052] wherein user preferences including a viewing history).  

	As to claim 15, the rejection of claim 11 is incorporated. Dhruv further teaches wherein the profile is based at least in part on prior supplemental content that the user previously interacted with on a prior viewing of prior content (e.g., see [0052] wherein user preferences including a viewing history).  

	As to claim 27, the rejection of claim 1 is incorporated. Birch further teaches wherein the supplemental content comprises an advertisement (e.g., see abstract wherein the supplement content is targeted advertisements).

	As to claim 32, the rejection of claim 1 is incorporated. Dhruv further teaches wherein the supplemental content comprises interactive supplemental content (e.g., see Fig. 5B and [0041] wherein the supplemental content is interactive).

	As to claim 33, the rejection of claim 11 is incorporated. Birch further teaches wherein the profile is based at least in part on demographic information associated with a user of the output device (e.g., see [0051] and [0055] of Birch wherein the profile includes demographic information). 

	As to claim 34, the rejection of claim 1 is incorporated. Birch-Dhruv further teaches further comprising sending the content to the output device for output, wherein sending the indication of the content resource that facilitates access to the supplemental content comprises sending, based on sending the content to the output device, the indication of the content resource that facilitates access to the supplemental content (e.g., see [0006]-[0008], [0050] of Dhruv wherein the media manifest file, including the tags for accessing supplemental content, is based on the send media asset). 

	As to claim 35, the rejection of claim 1 is incorporated. Birch further teaches wherein the data, indicating one or more parameters for outputting the supplemental content, comprises at least one of: advertising data from an advertiser associated with the supplemental content, campaign data from an advertiser associated with the supplemental content, data associated with an advertiser request, or data configured by an advertiser (e.g., see Fig. 1, [0053] wherein the advertisements may be supplied by a third-party and/or the advertising agency).

	As to claims 17-23 and 36, the claims are directed to the similar method of claims 1-4, 6, 7, 10, and 35 and are similarly rejected. It is noted the only difference between independent claims 1 and 17 is “a set of time-based metadata associated with a timeline of events in the content, wherein the start time associated with the output of the content facilitates synchronization of the time-based metadata with the timeline of events in the content, and wherein the set of time-based metadata indicates an available time slot during the output of the content” as recited in claim 1 and “metadata comprising a timeline of events in the content and an indication of an available time slot during the output of the content, and wherein a start time associated with the output of content facilitates synchronization of the metadata with the timeline of events in the content” as recited in claim 17. While claim 17 fails to recite “a set of time-based metadata”, claim 17 does recite “the metadata comprising a timeline of events” and therefore the metadata of claim 17 includes a set of time-based metadata and is substantially similar enough as to not warrant a patentable distinction.

	As to claims 24-26, 30, 31, and 37 the claims are directed to the device implementing the method of claims 1, 6, 7, 4, 11, and 35 (and similarly 17) and are similarly rejected.

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birch and Dhruv, as applied above, and in further view of Lapidous (USPN: 6,874,126; hereinafter Lapidous).
	As to claim 9, the rejection of claim 7 is incorporated. Birch-Dhurv teach displaying supplemental content, Birch-Dhurv fail to teach to output the supplemental content as an overlay.  
	However, in the same field of endeavor of displaying supplemental content, Lapidous teaches wherein causing the output device to output the supplemental content comprises causing the output device to output the supplemental content as an overlay (e.g., see Figs. 1-4 of Lapidous teaching displaying content as an overlay). Accordingly, it would have been obvious to modify Birch-Dhurv in view of Lapidous to provide additional content in order to display supplemental content with minimal inconvenience to a user (e.g., see 3:1-3 of Lapidous).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birch and Dhruv, as applied above, and in further view of Harrang et al. (USPPN: 2010/0031299; hereinafter Harrang).
	As to claim 16, the rejection of claim 11 is incorporated. While Birch and Dhruv teach providing additional content based on profile data, Birch-Dhruv fail to teach wherein the profile is based at least in part on a type of the output device.
	However, in the same field of endeavor displaying content, Harrang teaches wherein the profile is based at least in part on a type of the output device (e.g., see Fig. 4, [0041] wherein profile data includes information regarding the user’s device capabilities). Accordingly, it would have been obvious to modify Birch-Dhruv in view of Harrang in order to improve media playback by considered device-dependent capabilities (e.g., see [0004] of Harrang).


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179